Affirmed; Opinion Filed November 19, 2020




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-19-01244-CV

                 SYLVIA MEDRANO, Appellant
                           V.
      DALLAS COUNTY AND DALLAS COUNTY CIVIL SERVICE
                   COMMISSION, Appellees

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-11193

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Myers
      Sylvia Medrano appeals the district court’s judgment affirming the decision

of Dallas County and the Dallas County Civil Service Commission to terminate her

employment with Dallas County. Appellant brings one issue on appeal contending

the district court erred in finding substantial evidence supported the County’s

decision to terminate her employment. We affirm the district court’s judgment.

                               BACKGROUND

      Appellant was the supervising clerk in the magistrate court.      In 2016,

appellant’s supervisor received multiple complaints that appellant was not
available in her office during her working hours. Appellant’s supervisor informed

the Dallas County District Clerk, Felicia Pitre, of the complaints.

        A security camera inside the entrance to the magistrate court office recorded

video of everyone entering and leaving the area. Pitre requested a copy of the

security camera video for the preceding thirty days (the security camera’s

recordings were deleted after thirty days). The video from the security camera

included time and date stamps. Pitre viewed the video to see what time appellant

arrived and left each day as shown by the security camera. She compared those

times to the times appellant entered in the County’s official employee time-keeping

system called Kronos. For the thirty-day period, Pitre discovered discrepancies on

nine days1 out of the thirty-day period. Some of the discrepancies were five or six

minutes, but four entries were discrepancies of more than twenty minutes. Pitre

directed appellant’s supervisor to issue a Statement of Concerns to appellant giving

appellant notice of the discrepancies and an opportunity to respond. The Statement

of Concerns asked appellant “for your response to the discrepancies as listed on the

attachment.” The notice gave appellant two days to respond in writing and stated

she could request additional time.




    1
      Originally, the alleged number of days with discrepancies was eleven, but that was later reduced to
nine. On one of the days, there was no video from the security camera to support the allegation, and on
another day, the video camera showed appellant arrived nine minutes before the time she entered in
Kronos, and not eight minutes after as alleged.


                                                  –2–
      In her written response, which she signed the day after receiving the

Statement of Concerns, appellant generally denied making any misrepresentations

about her work times. She also stated:

      As a supervisor with the District Clerk’s Office my duties do not
      begin nor end at my desk. I am required to provide the citizens of
      Dallas County with the highest level of professionalism and
      professional service. Sometimes this service comes in the form of
      answering questions of needy citizens stopping me, on the street, on
      my way to the office. There are other times my duties as Magistrate
      Court Supervisor require me to interact with judges, attorneys, law
      enforcement and other government agencies at or around the end of
      my work schedule.

      Having faithfully served the County for over eight years and bringing
      to it a sense of pride, duty, and leadership, I can only question the
      motivation of anyone doubting my integrity.

Appellant provided no explanation for the specific time discrepancies. She did not

request additional time, nor did she request any additional information. After

reviewing her response, Pitre authorized appellant’s termination. The notice of

termination, called a Statement of Corrective Action, stated the termination was

based on appellant’s “intentional falsification of your Kronos record and the poor

example you have provided . . . .”

      Appellant filed a grievance of her termination, which was reviewed by her

supervisor. Appellant asserted that her termination was the result of improper

application of rules, regulations, and procedures, the result of unfair treatment, the

result of unlawful discrimination, and that it was without proper cause. She also

asserted that the Statement of Corrective Action incorrectly stated that she entered

                                         –3–
her time using an off-premises computer. Appellant did not have access to Kronos

from off-premises computers. Appellant also complained that the Statement of

Corrective Action stated appellant entered time in Kronos for days that she did not

come to work. The time discrepancies were for days appellant worked. There was

no allegation that appellant entered time for days that she did not work. Appellant

stated, “The willful misrepresentation of facts contained within the SCA

[Statement         of      Corrective        Action]        support[s]         my       belief       that

management/administration are continuing their ongoing efforts to defame,

retaliate, discriminate, and unlawfully harass me.”                        Appellant’s supervisor

responded, stating appellant correctly pointed out mistakes in the Statement of

Corrective Action that were resolved in an amended Statement of Corrective

Action.2 The supervisor also stated that those mistakes were not related to the

reason appellant was terminated, which was falsification of her time entries in

Kronos. The supervisor upheld the decision to terminate appellant’s employment.

        Appellant appealed her termination to the chief deputy clerk and then to

Pitre, complaining that they did not consider her response that her job duties

sometimes included activities before her arrival and after her departure from the

office. The chief deputy clerk and Pitre upheld appellant’s termination.

    2
      The amended Statement of Corrective Action removed the statements about appellant entering her
time from off-premises computers and for entering time for days she did not work at all. It also corrected
a misstatement in the original Statement of Corrective Action that said appellant had three days to
respond to the Statement of Concerns when she had two days.


                                                  –4–
      Appellant then appealed to the Dallas County Civil Service Commission. In

the evidentiary hearing before the Commission, appellant for the first time

provided detailed explanations for most of the discrepancies. After hearing the

evidence, the Commission voted to uphold appellant’s termination.

      Appellant then filed suit in state district court appealing the decision to

remove her from her position. See TEX. LOC. GOV’T CODE ANN. § 158.012(a) (“A

county employee who, on a final decision by the commission, is demoted,

suspended, or removed from the employee’s position may appeal the decision by

filing a petition in a district court in the county within 30 days after the date of the

decision.”). The parties agreed that the district court could determine the case

based on the record before the Commission and on the parties’ briefs. See id.

§ 158.0122(d) (“The court shall conduct the review sitting without a jury and is

confined to the commission record . . . .”). The district court affirmed the

Commission’s decision to terminate appellant.

                     SUBSTANTIAL EVIDENCE REVIEW

      Section 158.012 of the Local Government Code permits a county employee

to appeal to the district court from a final decision of the county civil service

commission to remove the employee from the employee’s position.               See LOC.

GOV’T § 158.012(a). The appeal to the district court is under the substantial

evidence rule. Id. § 158.012(b). Under that review, the district court “may not

substitute its judgment for the judgment of the commission on the weight of the

                                          –5–
evidence on questions committed to the commission’s discretion.” Id. § 158.0121.

However, the court shall reverse or remand the case if the employee’s “substantial

rights . . . have been prejudiced because the commission’s findings, inferences,

conclusions, or decisions are: . . . not reasonably supported by substantial evidence

considering the reliable and probative evidence in the record as a whole.” Id. §

158.0121(2)(E). Courts reverse a civil service commission’s decision only if the

decision was made without regard to the law or the facts leading to an

unreasonable, arbitrary, or capricious ruling. Gardner v. Tarrant County Civil

Serv. Comm’n, No. 2-4-130-CV, 2005 WL 32415, at *2 (Tex. App.—Fort Worth

Jan. 6, 2005, no pet.) (mem. op.) (citing Mercer v. Ross, 701 S.W.2d 830, 831

(Tex. 1986)).

      “Review under the substantial-evidence rule is highly deferential—the issue

is not whether the agency’s decision is correct, but whether the record

demonstrates a reasonable basis for it.” N.E. Indep. Sch. Dist. v. Riou, 598 S.W.3d
243, 251 (Tex. 2020). “Thus, the evidence ‘may preponderate against the decision

of the agency and nonetheless amount to substantial evidence.’” Id. (quoting Tex.

Health Facilities Comm’n v. Charter Med-Dallas, Inc., 665 S.W.2d 446, 452 (Tex.

1984)); see also R.R. Comm’n of Tex. v. Torch Operating Co., 912 S.W.2d 790,

792–93 (Tex. 1995) (“Substantial evidence requires only more than a mere

scintilla, and ‘the evidence on the record actually may preponderate against the

decision of the agency and nonetheless amount to substantial evidence.’” (quoting
                                        –6–
Charter Med.-Dallas, 665 S.W.2d at 452)). The finder of fact, the Commissioners

in this case, are the sole judges of witness credibility and are free to accept or reject

any or all of the testimony of any witness. See Granek v. Tex. State Bd. of Med.

Examiners, 172 S.W.3d 761, 779 (Tex. App.—Austin 2005, no pet.) (“We are not

permitted to substitute our judgment for the ALJ’s regarding the credibility of

witnesses.”). The courts presume substantial evidence supports the Commission’s

determination, and the burden is on the contestant to prove otherwise. Gardner,

2005 WL 32415, at *2 (citing City of El Paso v. Pub. Util Comm’n of Tex., 883
S.W.2d 179, 185 (Tex. 1994)).

      We review de novo a district court’s decision under sections 158.012 and

158.0121. See Bexar Cty. Civil Serv. Comm’n v. Guerrero, No. 04-15-00341-CV,

2016 WL 4376629, at *3 (Tex. App.—San Antonio Aug. 17, 2016, no pet.) (mem.

op.); see also Firemen’s & Policemen’s Civil Serv. Comm’n v. Brinkmeyer, 662
S.W.2d 953, 956 (Tex. 1984) (the agency is the primary fact-finding body, and

“the question to be determined by the trial court is strictly one of law”).

                                  THE EVIDENCE

      Although appellant was an exempt employee, she was required to report her

hours of work. The County alleged appellant reported times for beginning and

ending work that differed from the actual times she began and ended work. The

County’s timekeeping records are government documents, and falsification of

those documents may result in termination.           The County’s evidence for the

                                          –7–
time-reporting discrepancies was screenshots from the security video camera at the

door of the magistrate court’s office.

         Appellant argued that the time she entered and left the magistrate court was

not evidence of when she began and ended her workday for the County. She

testified that she often picked up the magistrate court’s mail or supplies on her way

into the office.     The magistrate court’s mail was delivered to the criminal

courthouse, which was in a separate building from the magistrate court, and that it

would take her six to ten minutes to walk to the mailroom and then to the

magistrate court. She testified that she would deliver arraignment packets or other

documents as she left the magistrate court at the end of the workday, which would

take “six to 10 minutes, 15,” depending on whether appellant had to “run an

errand.” She would clock out when leaving the office to drop off the arraignment

packets or run other errands and include the time she knew it would take to

complete the task.

         We will consider the evidence for each of the time discrepancies for which

the County presented evidence at the Commission hearing.

                                   August 22, 2016

         The security video showed appellant arrived at the office at 8:39 a.m.

Appellant recorded her workday beginning at 8:30 a.m. Appellant testified she

arrived at the criminal courthouse at 8:15 a.m. to get the mail for the magistrate

court.

                                          –8–
      The security video showed appellant left the office for the day at 4:39 p.m.

Appellant recorded her workday ending at 4:45 p.m. Appellant testified she left

the office at 4:39 p.m. to deliver arraignment packets.

                                  August 23, 2016

      The security video showed appellant arrived at the office at 8:49 a.m.

Appellant recorded her workday as beginning at 8:30 a.m. Appellant testified she

arrived at the courthouse at 8:15 a.m. and went to speak to one of the district clerk

supervisors.

                                September 1, 2016
      The security video showed appellant arrived at 8:35 a.m.             Appellant

recorded her workday as beginning at 8:30 a.m. Appellant testified she picked up

supplies on her way to the office and that the screenshot from the video showed her

carrying a box of envelopes as she entered the office.

      The security video showed appellant leaving the office at 3:15 p.m.

Appellant recorded her workday as ending at 3:30 p.m. Appellant testified she left

at 3:15 p.m. to deliver arraignment packets.

                                September 2, 2016

      The security video showed appellant arrived at the office at 8:49 a.m. She

recorded her workday as beginning at 8:00 a.m. Appellant testified she “arrived

around 8:15” a.m. and picked up the mail.         She testified she may have then

attended a “Smart Justice” meeting. Appellant did not explain the discrepancy

                                        –9–
between her recording her workday as beginning at 8:00 a.m. and her arrival at the

courthouse at 8:15 a.m.

      The security video showed appellant left the office at 4:15 p.m.         She

recorded her workday as ending at 4:30 p.m. Appellant provided no specific

explanation for why she left the office early on this day.

                                 September 6, 2016
      The security video showed appellant arrived at the office at 8:51 a.m. She

recorded her workday as beginning at 8:30 a.m. Appellant testified that when she

arrived at the courthouse, a member of the public asked her for directions to the

fingerprinting office, and she walked the person there before going to the

magistrate court’s office.

      The security video showed appellant left the office at 4:25 p.m.         She

recorded her workday as ending at 4:30 p.m. She testified she had to drop off

something and she knew that would take a few minutes, so she entered her ending

time as 4:30 p.m.

                                September 12, 2016
      The security video showed appellant left the office at 12:10 p.m.        She

recorded her workday as ending at 1:00 p.m. She testified she left at 12:10 because

she was going to the civil courthouse to pick up new ID badges for the clerks.

However, when she got to the civil courthouse, the person she was to see about the

badges was not there. Because she did not receive the badges, there was no

                                        –10–
corroborating evidence she was at the civil courthouse to pick up the ID badges.

Appellant testified she also was at the civil courthouse for a non-job-related family

court matter. Appellant did not explain why she expected it would take fifty

minutes for her to travel from the magistrate court’s office to the civil courthouse

for the ID badges.

                               September 14, 2016
      The security video showed appellant arrived at the office at 8:36 a.m. She

recorded her workday as beginning at 8:30 a.m. Appellant testified that when she

entered the office, “I was carrying a bag there for employee morale. I stopped to

get some juice and donuts for the—for the ladies. That was about 8:36, yeah.”

                               September 15, 2016

      The security video showed appellant arrived at the office at 8:36 a.m. She

recorded her workday as beginning at 8:30 a.m. Appellant testified she used the

restroom in the criminal courthouse on her way to the office because the restroom

for the magistrate court was under construction.

                               September 19, 2016

      The security video showed appellant arrived at the office at 8:35 a.m. She

recorded her workday as beginning at 8:30 a.m. Appellant provided no specific

explanation for this discrepancy.

      The security video showed appellant leaving the office at 3:24 p.m. She

recorded her workday as ending at 4:30 p.m. She testified she left at 3:24 p.m.

                                        –11–
because the Chief Deputy Clerk, Nina Montique, asked her to go to Parkland

Hospital’s lactation center to pick up brochures and pamphlets for the lactation

station the County was planning. Montique testified she did not give appellant

permission to leave work early to go to Parkland. Montique also testified that the

County employees involved in the lactation station “did it after work” “because we

donated toward that room.”

                                  Other Evidence

      Appellant called three witnesses who worked in the district clerk’s office

who testified that during August and September 2016, they saw appellant at about

8:00 or 8:30 in the morning come into the area where the mailboxes and supplies

were located. They were not able to say with certainty that they saw appellant

getting the mail or supplies on a specific day.

      The Commissioners expressed concern that appellant did not provide her

specific explanations for the discrepancies in her response to the Statement of

Concerns or in the earlier stages of the grievance before it reached the

Commissioners.     Appellant testified that until she saw the pictures from the

security videos showing her arriving and leaving the office, she was not sure what

her reasons were for those days.       However, she testified, seeing the pictures

“helped me just jog my memory a little bit.” Appellant did not see the pictures

until after the earlier stages of the grievance proceedings were concluded.



                                        –12–
                                     ANALYSIS
      Appellant argues that the County’s evidence of the screenshots from the

security video of her arrival and departure times constitutes no evidence of her

actual hours worked because her work could include time away from the office,

and the County presented no evidence that appellant was not performing her job

duties before she entered and after she left the magistrate court’s office. The

evidence of appellant’s job duties included Pitre’s testimony that appellant’s job

was to supervise the magistrate court. One of the Commissioners asked Pitre

whether appellant’s job duties might involve activity outside the office, and Pitre

answered, “Other than meeting with her manager . . . .”           The evidence of

appellant’s job duties also included the following description:

      Summary of Functions: Assists in managing the processing activities
      of one or more areas of responsibility by planning, assigning and
      supervising the work of others, establishing goals, developing
      schedules, priorities and standards for achieving goals, and
      coordinating and evaluating processing activities.

      Management Scope: Supervises exempt and non-exempt staff.

      Duties and Responsibilities:

      1. Assists management by supervising, delegating and providing
      guidance to staff in one or more areas of responsibility to ensure
      compliance with applicable laws, policies and procedures. ·

      2. Acts as technical expert/liaison and communicates with staff,
      elected officials, Judges, attorneys, other departments and the general
      public to solve complex problems or issues.

      3. Monitors work processes, provides feedback, collects data for
      performance measures, establishes goal and objectives, and
      recommends/implements process improvements.
                                   –13–
      4. Hires and trains staff, coordinates work assignments to ensure
      adequate staffing, evaluates performance, initiates disciplinary
      actions, coordinates leave and maintains time and attendance reports.

      5. Maintains knowledge of applicable laws, recommends changes as
      required, develops and incorporates changes in policies and
      procedures.

      6. May represent the department in oral presentations, hearings, trials
      and legislative meetings, interacting with the judiciary, law
      enforcement and other agencies to communicate ideas and solve
      problems.    May coordinate community service programs and
      activities.

      7. Assists with budget preparation and maintains related data and
      reports.

      8. Performs other duties as assigned.

Duties and responsibilities 1. through 4. were designated “Essential,” and the

remaining duties and responsibilities were “Non-essential.” Pitre testified that

appellant would not need to leave the magistrate court’s area to talk to the

magistrate judge or to talk to an attorney. The Commissioners could determine

from this job description and Pitre’s testimony that, except for 6. and appellant

“meeting with her manager,” none of appellant’s jobs and responsibilities

necessarily required action by her outside the office. We conclude the County’s

evidence of when appellant arrived at and left the office was some evidence of

when her workday began and ended.

      Appellant presented evidence that her workday included actions not listed

under her job duties, including getting the mail and supplies for the magistrate

court, delivering arraignment packets, getting juice and donuts for the clerks, etc.

                                       –14–
It was within the discretion of the Commission to determine appellant’s credibility

and the weight to give her testimony, including whether she performed those

actions and whether they were part of her job duties that should be included in her

workday. This Court “may not substitute its judgment for the judgment of the

commission on the weight of the evidence on questions committed to the

commission’s discretion.”            LOC. GOV’T § 158.0121.                The County’s evidence

constitutes substantial evidence to support terminating appellant’s employment.

        Even if the Commissioners believed appellant’s testimony that she did not

arrive late or leave early because she was picking up mail and supplies on her way

to the office and dropping off arraignment packets or running other errands that

were part of the business of the magistrate court, the Commissioners could have

concluded appellant did not properly enter her time for the two largest

discrepancies, September 12 and September 19. 3 These two discrepancies did not

involve a controversy over whether appellant’s workday began and ended when the

security camera showed she entered and left the magistrate court. Instead, they

concern whether appellant improperly claimed time as part of her workday for

activities outside the magistrate court’s office and the criminal courts building.



    3
      We make no determination in this case that appellant’s picking up the mail and supplies, dropping
off arraignment packets, attending Smart Justice meetings, getting juice and donuts for the clerks, helping
members of the public find their way in the courthouse, picking up ID badges, or traveling to Parkland
Hospital for materials for the County’s lactation station were part of appellant’s job duties and
appropriately included as her work time.


                                                  –15–
        For the September 12 entry, the Commissioners could have concluded that

appellant’s estimate of fifty minutes as the time it would take her to pick up the ID

badges at the civil courthouse was exaggerated, especially since she did not intend

to return to work after picking them up.4

        For the September 19 entry, even if the Commissioners believed appellant

did go to Parkland Hospital to pick up the materials for the County’s lactation

station, the Commissioners could have concluded that appellant’s trip was not

within her job duties and should not have been included in her workday. The

Commissioners could also have determined that appellant should not have included

this time in her work day based on Montique’s testimony that the clerks were

donating toward the lactation station and performed activities for the lactation

station after work.

        Appellant asserts she was unable to obtain corroborating evidence of her

actual arrival and departure times from the criminal courthouse. Appellant did not

receive notice of the allegations until more than thirty days after the dates in the

allegations. Because the County deletes security camera recordings after thirty

days, she could not obtain evidence from other security cameras showing when she

arrived at and departed from the criminal courthouse on the days in question.


    4
      Appellant testified she was authorized to pick up security badges for the clerks and that she had
done so on other occasions. Pitre testified her executive assistant usually picked up the badges. Pitre said
she could not testify that appellant did not pick up the badges, “but that is generally not our procedure.”


                                                  –16–
However, even if the Commissioners believed appellant’s testimony about when

she arrived at and left the criminal courthouse, the Commissioners could have

concluded she entered incorrect departure times for September 12 and 19.

      Appellant also asserts that because the Commissioners made no express

finding regarding appellant’s credibility, “the District Court could not make any

judgment of credibility but simply look at the evidence . . . to determine whether

there is substantial evidence to support the County’s termination of Appellant.”

We disagree. The district court, like this Court, “may not substitute its judgment

for the judgment of the commission on the weight of the evidence on questions

committed to the commission’s discretion.” See LOC. GOV’T § 158.0121. The

Commissioners were the trier of fact, so the credibility of the witnesses and the

weight to be given each witness’s testimony were questions committed to their

discretion. See Granek, 172 S.W.3d at 779. Appellant cites no authority requiring

the Commissioners to make express findings on witness credibility.

      We conclude that more than a scintilla of evidence supports the

Commission’s determination to uphold the County’s decision to terminate

appellant. The record demonstrates a reasonable basis for the County’s decision.

Therefore, substantial evidence supported the Commission’s ruling. The district

court did not err by affirming the Commission’s decision. We overrule appellant’s

issue on appeal.



                                      –17–
                                CONCLUSION
     We affirm the district court’s judgment.




                                          /Lana Myers/
                                          LANA MYERS
                                          JUSTICE

191244F.P05




                                      –18–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SYLVIA MEDRANO, Appellant                      On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
No. 05-19-01244-CV          V.                 Trial Court Cause No. DC-17-11193.
                                               Opinion delivered by Justice Myers.
DALLAS COUNTY AND DALLAS                       Justices Nowell and Evans
COUNTY CIVIL SERVICE                           participating.
COMMISSION, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellees DALLAS COUNTY AND DALLAS
COUNTY CIVIL SERVICE COMMISSION recover their costs of this appeal
from appellant SYLVIA MEDRANO.


Judgment entered this 19th day of November, 2020.




                                        –19–